DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Unity of Invention
Newly submitted claims 1, 10, 15, and 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The application contains the following groups of inventions which do not form a single general inventive concept under PCT Rule 13.1 are as follows:
I. Claims 1-16, submitted on 7/5/2019, are drawn to a process and an apparatus for carrying out said process of: receiving at least information related to a feeling of a user who is present in a predetermined region; and a control unit which controls content that is associated with the predetermined region and is to be provided to the user, on a basis of the feeling of the user who is present in the predetermined region, classified in G06F2203/011, for obtaining information relating to feelings (e.g., emotion or mood input).
II. Claims 1, 10, 15, and 17-20, submitted on 1/11/21, are drawn to a process and an apparatus specifically designed for carrying out said process to: control a game space of a positional information game based on information of the locations of the user terminals in a real space and 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I is directed to an information processing apparatus which recites a special technical feature of controlling content on the basis of the feeling of the user.
Group II is directed to an information processing apparatus which recites a special technical feature of controlling content of a game space in a positional information game on a basis of human activities in regions in the real space.
Both Group I and Group II recite limitations directed to the common subject matter of controlling content to a user who is present in a predetermined region.  However, the common subject matter of controlling content to a user who is present in a predetermined region is known within the art.  For example, Ramadas et al. (US 2006/0224046 A1) discloses controlling content in a game based upon sensor readings of a user who is present in predetermined region (see Ramadas, 0015-0016, 0019, wherein the system controls content by presenting matching content and flow of the content in response to the observed emotion state of the audience or particular user).  However, Group I and II do not share the same or corresponding technical feature.  Specifically, the technical feature of controlling content based on “feelings” in Group I is directed to emotional and physiological responses of a user.  In contrast, Group II is directed to the technical feature of controlling content based upon “human activities” which generally refer to actions that people do or cause to happen (see The Free Dictionary, definition of “human activity”, https://www.thefreedictionary.com/human+activity).  Stated differently, feelings are directed to reactive responses of a human user whereas human activities are .   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 10, 15, and 17-20 submitted 1/11/21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Non-Responsive Amendment
As discussed above, pending claims 1, 10, 15, and 17-20 submitted on 1/11/21 have been withdrawn from consideration as being directed to a non-elected invention from what was originally filed.  Since all claims have been withdrawn no claims remain pending for examination.  For at least this reason, the response filed 1/11/21 is a non-responsive amendment.

Conclusion
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a)  ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715